Citation Nr: 0920564	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  98-10 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right testicle, status post orchiectomy, currently 
evaluated as 10 percent disabling (right testicle 
disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to June 
1992, with subsequent additional periods of active duty and 
National Guard training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the July 1997 rating decision, the 
RO denied the Veteran's claim of entitlement to an evaluation 
in excess of 10 percent for residuals of an injury of the 
right testicle, status post orchiectomy, with compensatory 
hypertrophy of the left testicle. 

In May 2000, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the local 
VA office.

When this matter was previously before the Board in January 
2001, August 2003, and July 2006 it was, in pertinent part, 
remanded for further development and adjudication.  

Unfortunately, this appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In October 2008, the Veteran submitted additional pertinent 
evidence in support of his claim to the AMC.  Although the 
AMC had readjudicated the Veteran's case by way of a 
September 2008 Supplemental Statement of the Case (SSOC), no 
consideration was given by that office with respect to the 
October 2008 submission prior to the re-certification and 
transfer of the record back to the Board.  As required by 
38 C.F.R. § 19.37(a), when evidence is received prior to 
transfer of the record to the Board, such evidence must "be 
referred to the appropriate rating or authorization activity 
for review and disposition," including the issuance of an 
additional SSOC.  Because this did not happen here, a remand 
is required.  

Additionally, a remand is required for other reasons.  In his 
October 2008 statement, the Veteran reports that his Alabama 
National Guard unit was mobilized to active duty from July 6, 
2005, to September 22, 2006.  On remand, the Agency of 
Original Jurisdiction (AOJ) will need to obtain confirmation 
of all of the Veteran's periods of active duty, as well as 
obtain his service treatment records (STRs) from this period 
of active duty.  Further, because the Veteran in his 
statement makes reference to receiving treatment for his 
condition from various sources at unspecified times, 
clarification needs to be obtained as to whether this is old 
treatment or treatment that post-dates his most recent 
release from active duty in September 2006.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:

1.  Confirmation should be obtained 
from the National Personnel Records 
Center (NPRC) as to all of the 
Veteran's periods of active duty, 
including his most recent reported 
period from July 6, 2005, to 
September 22, 2006.  

2.  The Veteran's service treatment 
records (STRs) from the July 2005 to 
September 2006 period of active duty 
should be obtained and associated with 
the claims file.  

3.  The Veteran should be contacted and 
requested to provide information 
concerning all sources or locations 
from which he has received treatment 
for his right testicle condition from 
September 2006 to the present.  The 
Veteran also should be requested to 
provide clarification concerning 
whether any of the treatment referenced 
in his October 2008 statement occurred 
before or after September 2006, and if 
before, where and when.  Any required 
releases needed to obtain private 
records, if any, should be obtained 
from the Veteran.  

4.  Following the completion of the 
above, the AOJ should readjudicate the 
case.  As part of the readjudication, 
the AOJ should address whether an 
extraschedular rating should be 
assigned under 38 C.F.R. § 3.321(b)(1).  
Additionally, the AOJ should address 
whether a separate rating should be 
assigned pursuant to 38 C.F.R. § 4.124 
and 38 C.F.R. § 4.124a, Diagnostic Code 
8729, for neuralgia.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  An appellant has the right to submit additional 
evidence and argument on a matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




